— Order, Supreme Court, New York County (Jawn Sandifer, J.), entered on October 16, 1986, unanimously modified, on the law, to the extent of denying petitioner’s application and dismissing the petition and otherwise affirmed, without costs and without disbursements. (See, Matter of Sheridan v Ward, 125 AD2d 274, Iv denied 69 NY2d 609.) The appeal from the order of said court entered on July 23, 1986 is unanimously dismissed, without costs and without disbursements, as having been superseded by the appeal from the order entered on October 16, 1986. Concur — Sandler, J. P., Carro, Asch and Milonas, JJ.